DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugikawa (US Pat. No. 6,485,865). 
Regarding claim 1, Sugikawa teaches a metal porous body (2, 22) in a long sheet shape and comprising a three-dimensional network structure comprising a skeleton (2b) made up of metal ligaments comprising metal films surrounding hollow insides that form communication pores (2a), which are separated by from the hollow insides by the metal films (Figs. 1-4; col. 4, ln. 65-38). Sugikawa teaches that the metal skeleton is formed by coating a resin foam with metal followed by removal of the resin, which forms hollows within the metal ligaments of the skeleton (col. 5, ln. 12-23).  The porous metal body is charged with an active substance, which adheres to the skeleton, thereby forming a "defective portion", and the body is rolled, which creates a series of recesses along the surface of the first metal porous body (col. 6, ln. 5-32).  As shown in Figure 4, the recesses (X) each include a bottom portion (i.e. the pointed bottom), an opening opposite the bottom portion that opens to the outer surface of the network structure (2), and wall portions extending between the bottom portion and opening that define a cross-sectional shape (i.e. an inverted triangle) that has a width that gradually increases from the bottom portion to the opening (Fig. 4). 

The rejections of claims 1 and 2 under 35 U.S.C. 102(a)(1) as being anticipated by Ota (US PG Pub. No. 2012/0115035) are withdrawn in view of Applicant's amendment, filed May 19, 2022. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Furuya (US Pat. No. 6,800,398) in view of Hosoe (US PG Pub. No. 2016/079006). 
Regarding claims 1 and 7, Furuya teaches a metal porous body (12) in a long sheet shape  and comprising a three-dimensional network structure and recesses (i.e. regions filled with item 7) each including bottom portion (10), an opening opposite the bottom portion that opens to the outer surface of the network structure (12), and wall portions extending between the bottom portion (10) and opening that define a cross-sectional shape having a width that gradually increases from the bottom portion (10) to the opening (Fig. 5; Abstract). Cracks (19) are present at the bottom of the recesses and an active material penetrates partially into and is adhered to the porous body and its recesses (col. 5, ln. 1-5; col. 6, ln. 24-32).  Either the cracked bottoms of the recesses or the portions of the substrate with an active material adhered to them, which includes the areas with recesses, qualify as "defective portions" that respectively are "where a portion of the skeleton is chipped" or "a portion where a foreign substance adheres to the skeleton".   As such, the recesses are "formed at a defective portion" and the metal porous body includes at least one non-defective portion (i.e. the uncoated portion that also does not include crack-containing grooves) free of recesses.
The teachings of Furuya might be considered to differ from the current invention in that the metal porous body is not explicitly taught to include a skeleton of the recited structure.  However, Furuya's product is intended to be used as an electrode for a battery and Furuya teaches that existing three-dimensional bodies, such as metal foams, may be used (col. 6, ln. 11-17; col. 10, ln. 1-2). Hosoe further teaches a metal porous body comprising a foam-like, three-dimensional network structure including a skeleton made up of metal ligaments made of metal films surrounding hollow insides that form communication pores, which are separated from the hollow insides by the metal films (par. 86, 95-101; Fig. 8).  Hosoe's three-dimensional network structure is beneficial because it holds active material, is less likely to elute even at higher voltages, and provides stable charging and discharging in a power storage device (par. 84). Accordingly, it would have been obvious to one of ordinary skill in the art to use porous metal body having the three-dimensional network structure disclosed by Hosoe because such structures are useful in batteries, hold active material, are unlikely to elute even at high voltages, and provide good charging and discharging properties.   

Regarding claim 3, the teachings of the cited prior art differ from the current invention in that the disclosed recesses are not taught to have a circular or elliptical-shaped opening. However, as no criticality has been established, the recited opening shapes are a prima facie obvious selection of shape that does not define the claimed invention over the prior art.  See MPEP 2144.04. 

Regarding claim 8, Furuya teaches that the recesses in the metal porous body are formed by pressing (col. 5, ln. 63-64; col. 6, ln. 50-55).  As shown in Figure 2, only the grooved portion (4) is compressed during this operation and the rest of the porous metal body maintains its original thickness and position (Fig. 2(a) and (b).  Therefore, the pressing operation compresses the metal porous body in the areas where pressure has been applied, which decreases the distance between the ligaments forming the porous body in the pressed areas and decreases the sizes of the pores, at least in the direction of the pressing.  Hosoe further teaches that subjecting such porous metal bodies to a compression step compresses the three-dimensional network structure of the body where it is pressed (par. 149).  As such, the communication pores at the bottom portion of the recesses are smaller than at least some pores at portions of the porous metal body that are not located at the bottoms of the recesses.  Furthermore, as the porous body is not taught to have perfectly uniform pores or porosity, it is more likely than not that at least some of the pores at the bottom portion of the recesses are smaller than pores elsewhere in the porous metal body.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Furuya and Hosoe, as applied to claim 1 above, and further in view of Inagaki (JP 2000-285922A), the text of which is cited herein according to an English language translation.  
Regarding claim 2, the teachings of Furuya differ from the current invention in that a small piece of second metal porous body of a different average pore diameter is not taught to be inside the recess and over the defective portion of the above-discussed porous body.  However, Furuya teaches that the product is to be used as a pole plate for an alkaline storage battery, that the porous metal body may be a metal foam, and that the active material (i.e. the "foreign substance") it carries may include additives (Abstract; col. 6, ln. 33-38; col. 6, ln. 11-17; col. 10, ln. 1-2). Inagaki further teaches including porous nickel fibers in the active material of a pole plate, which may be a foamed metal, for an alkaline storage battery (par. 11, 12, 17, 19).  Inagaki teaches that it is important that the porous fibers are uniformly dispersed where it is added to the plate and Figure 3 demonstrates that the fibers (9) contact the metal support (8) (par. 20, Fig. 3). The addition of Inagaki's fibers to an active material is beneficial because they enhance the conductivity of the active material and improve the current collecting performance and charge/discharge properties of device as a whole (par. 19, 40).  Therefore, it would have been obvious to one of ordinary skill in the art to include porous nickel fibers in Furuya's active material such that the fibers are uniformly dispersed in the material and such that the fibers contact the porous metal substrate, including dispersing the fibers in the active material that is present in and contacting the various surfaces (i.e. including the bottom surface) of the recesses of Furuya's substrate in order to enhance the conductivity of the active material and improve the current collecting and charge/discharge properties of the device as a whole.  As such, the prior art product includes a small piece of a second metal porous body inside and at least at the bottom of a recess and over a defective portion.   
Although none of the cited references explicitly teach that the average pore diameter of the porous nickel fibers is different from that of the three-dimensional network structure, which might be considered a difference from the current invention, it is more likely than not that the fibers and the network structure, i.e. the porous metal foam, have different average pore diameters.  Additionally, Inagaki teaches that the porous fibers have a diameter of 10 to 50 µm (claim 5), which necessarily means that the pores in the fibers are smaller than 10 to 50 µm. Hosoe further teaches that it is preferable to use resin foams having a pore diameter of 50 to 500 µm to make porous metal bodies for batteries and exemplifies a porous nickel body with an average pore diameter of 480 µm (par. 101, 254).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a porous resin foam having an average pore diameter in the range of 50 to 500 µm and/or to configure the porous three-dimensional metal body of the prior art to have an average pore diameter of 480 µm because Hosoe teaches that such pore sizes are preferable for forming and/or appropriate and useful for porous metal bodies in batteries.  As such, the prior art renders obvious a structure including a porous nickel fibers (i.e. a "small piece of second metal porous body") having a different, smaller average pore diameter than the three-dimensional metal porous body.  

Claims 1, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita (JP 09-082332 A), cited herein according to an English language translation, in view of Hosoe (US PG Pub. No. 2016/079006). 
Regarding claim 1, Kinoshita teaches a metal porous body (A) having a long sheet shape and comprising a three-dimensional network structure and a recess (6) including a bottom portion (3, 3a), an opening opposite the bottom portion that opens to the outer surface of the network structure (A), and wall portions extending between the bottom portion and opening that define a cross-sectional shape having a width that gradually increases from the bottom portion to the opening (Figs. 8, 10; par. 10, 11). An active material penetrates and is adhered to the porous body and its recess (par. 11, 17, 18). Therefore, the entire metal porous body, which includes the area with the recess, qualify as a "defective portion" including "a portion where a foreign substance adheres to the skeleton".
The teachings of Kinoshita might be considered to differ from the current invention in that the metal porous body is not explicitly taught to include a skeleton of the recited structure. However, Kinoshita 's product is intended to be used as an electrode for a battery and Kinoshita teaches various types of three-dimensional bodies, such as a metal foam, may be used (par. 10). Hosoe further teaches a metal porous body comprising a foam-like, three-dimensional network structure including a skeleton made up of metal ligaments made of metal films surrounding hollow insides that form communication pores, which are separated from the hollow insides by the metal films (par. 86, 95-101; Fig. 8).  Hosoe's three-dimensional network structure is beneficial because it holds active material, is less likely to elute even at higher voltages, and provides stable charging and discharging in a power storage device (par. 84). Accordingly, it would have been obvious to one of ordinary skill in the art to use porous metal body having the three-dimensional network structure disclosed by Hosoe because such structures are useful in batteries, hold active material, are unlikely to elute even at high voltages, and provide good charging and discharging properties.   

Regarding claim 3, the teachings of the cited prior art differ from the current invention in that the disclosed recess is not taught to have a circular or elliptical-shaped opening. However, as no criticality has been established, the recited opening shapes are a prima facie obvious selection of shape that does not define the claimed invention over the prior art.  See MPEP 2144.04. 

Regarding claim 8, Kinoshita teaches that the recess in the metal porous body is formed by pressing (par 10, 11).  As shown in the figures, only the grooved portion (3) is compressed during this operation and the rest of the porous metal body (A) maintains its original thickness and position (Figs. 3, 4, 5, 10).  Therefore, the pressing operation compresses the metal porous body in the areas where pressure has been applied, which decreases the distance between the ligaments forming the porous body in the pressed areas and decreases the sizes of the pores, at least in the direction of the pressing.  Hosoe further teaches that subjecting such porous metal bodies to a compression step compresses the three-dimensional network structure of the body where it is pressed (par. 149).  As such, the communication pores at the bottom portion of the recesses are smaller than at least some pores at portions of the porous metal body that are not located at the bottoms of the recesses.  Furthermore, as the porous body is not taught to have perfectly uniform pores or porosity, it is more likely than not that at least some of the pores at the bottom portion of the recess are smaller than pores elsewhere in the porous metal body.  

Response to Arguments
Applicant's arguments filed May 19, 2022 have been fully considered but they are either not persuasive or are moot in view of the current rejections.
Applicant has argued that Sugikawa does not meet the claims because he does not teach a recess formed at a defective portion.  However, as discussed above, Sugikawa clearly teaches recesses (X) that have bottoms and cross-sectional widths that increase toward their opening at the surface of the porous metal body and Sugikawa's entire porous metal body (2) has a foreign material adhered to it, which qualifies the body as a "defective portion" (Fig. 4; col. 6, ln. 5-32).  Therefore, Sugikawa meets the limitations of claim 1.  
Applicant has further argued that Sugikawa's porous metal body is not disclosed to have a region that is both free of recesses and a defective portion, as recited in claim 7.  However, claim 7 is not rejected in view of Sugikawa and such features are not recited in the independent claim.
Applicant's arguments regarding Ota are moot in view of the current rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784